UHLENHOPP, Justice
(dissenting).
The question is not whether religion in prisons is desirable. Undoubtedly religion has brought solace and comfort to many prison inmates and has helped turn inmates around and head them toward useful and*)/ constructive lives. Rather, the question is whether religion shall be brought to prison inmates by the taxpayers or by churches and religious groups. More specifically, the question is whether the legislature can constitutionally appropriate tax funds to bring religion to prison inmates. This question involves the separation of church and state mandated by the United States and Iowa Constitutions.
I. The First Amendment to the United States Constitution states with respect to religion:
Congress shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof .
The Iowa Constitution goes a step further in § 8 of Article I:
The General Assembly shall make no law respecting an establishment of religion, or prohibiting the free exercise thereof; nor shall any person be compelled to attend any place of worship, pay tithes, taxes, or other rates for building or repairing places of worship, or the maintenance of any minister, or ministry.
Probably the most important factor which determines how we apply these constitutional limitations to specific situations is the general approach that we take to the clauses. I think we should not apply the clauses narrowly. Rather, we should apply them as we apply other constitutional clauses, giving them full effect according to their language. The United States Supreme Court enunciated the approach to be taken to constitutional limitations generally, in Fairbank v. United States, 181 U.S. 283, 288-289, 21 S.Ct. 648, 650-651, 45 L.Ed. 862, 864:
We are not here confronted with a question of the extent of the powers of Congress, but one of the limitations imposed by the Constitution on its action, and it seems to us clear that the same *134rule and spirit of construction must also be recognized. If powers granted are to be taken as broadly granted, and as carrying with them authority to pass those acts which may be reasonably necessary to carry them into full execution; in other words, if the Constitution in its grant of powers is to be so construed that Congress shall be able to carry into full effect the powers granted, it is equally imperative that where prohibition or limitation is placed upon the power of Congress that prohibition or limitation should be enforced in its spirit and to its entirety. It would be a strange rule of construction that language granting powers is to be liberally construed, and that language of restriction is to be narrowly and technically construed.
Giving the present constitutional language separating church and state its full meaning does not indicate hostility toward religion; it simply means giving full effect to constitutional language.
We are dealing here with one of our state institutions, the penitentiary. The record before us shows that in this institution the state provides one floor of a state building for exclusive permanent use as a Protestant chapel and another floor for exclusive permanent use as a Catholic chapel. Each of these chapels contains the usual altar, furniture, symbols, art, and artifacts of a church. The state constructed and maintains, heats, and lights the building of which the chapels are parts.
The state employs one part-time and two > full-time chaplains for the penitentiary, ' who are under the regular merit system for state employees. The chaplains receive their salaries and benefits from tax funds and carry on the usual religious activities of clergymen — they conduct regular worship services, administer the sacraments, and provide religious counseling. To exemplify the nature of the functions of the chaplains, counsel asked an inmate to compare his chaplain with one of the regular prison counselors. The inmate answered:
I don’t feel there is any comparison, you know. I think Father Hoenig is a man of the cloth, and I think basically his duty, you know, is to deal with us on a religious basis, you know, to deal with the soul rather than the physical needs, you know, and the inner parts of an individual, you know, the things you don’t see, you know.
The same characterization appears from the evidence to be true of the other two chaplains, Rev. Ray, a Baptist, and Rev. Pro-chnow, a Lutheran.
The state employs these chaplains under its merit system specifications. The Iowa Merit Employment Department has the following under the heading of “Iowa Chaplain” in its “Class Specification Sheet” (Rev. May 14, 1971):
Definition. Under general supervision, performs professional pastoral work in providing counseling and worship services at a State institution; performs related work as required.
Education, Experience and Special Requirements. Minimum. Graduation from college and a seminary and ordination as a pastor in one of the recognized faiths or denominations and three years of pastoral experience.
^Does the use of tax funds for these chapels and chaplains transgress the Federal Constitution? The portion of the First Amendment to the Federal Constitution relating to religion applies to the states through the Fourteenth Amendment. Cantwell v. Connecticut, 310 U.S. 296, 60 S.Ct. 900, 84 L.Ed. 1213. The trial court held that the state’s financial support for the religious purposes related does not violate the Federal Constitution, citing School Dist. of Abington Twp. v. Schempp, 374 U.S. 203, 83 S.Ct. 1560, 10 L.Ed.2d 844. That case, however, dealt with religious exercises by pupils in public schools, and eight members of the Court held the exercises to violate the First and Fourteenth Amendments.
The present case has a unique characteristic. It is not the usual case in which a party claims some state action indirectly fosters religion. Here we have outright direct use of tax money for places of wor*135ship and chaplains. I find this direct financial support very difficult to reconcile with language of the United States Supreme Court in Everson v. Board of Education of the Twp. of Ewing, 330 U.S. 1, 16, 67 S.Ct. 504, 511-512, 91 L.Ed. 711, 723: “No tax in any amount, large or small, can be levied to support any religious activities or institutions, whatever they may be called, or whatever form they may adopt to teach or practice religion.” See also Committee for Public Education & Religious Liberty v. Nyquist, 413 U.S. 756, 772, 93 S.Ct. 2955, 2965, 37 L.Ed.2d 948, 962: “What our cases require’ is careful examination of any law challenged on establishment grounds with a view to ascertaining whether it furthers any of the evils against which that Clause protects. Primary among those evils have been ‘sponsorship, financial support, and active involvement of the sovereign in religious activities.’ Walz v. Tax Comm’n, supra, at 668 [397 U.S. 664, 90 S.Ct. 1409, 25 L.Ed.2d 697].”
II. I believe a conclusion on the federal constitutional challenge is unnecessary, however, because of additional express language in the Iowa Constitution.
The trial court held that the appropriation of tax funds for the present religious purposes does transgress the Iowa Constitution. Section 3 of our Iowa Bill of Rights, in addition to the establishment and free exercise clauses, has this additional third part,
nor shall any person be compelled to attend any place of worship, pay tithes, taxes, or other rates for building or repairing places of worship, or the maintenance of any minister, or ministry.
Our main cases on § 3 are Trustees of Griswold College v. State, 46 Iowa 275; Davis v. Boget, 50 Iowa 11; Moore v. Monroe, 64 Iowa 367, 20 N.W. 475; State v. Amana Society, 132 Iowa 304, 109 N.W. 894; Knowlton v. Baumhover, 182 Iowa 691, 166 N.W. 202; and State v. Bartels, 191 Iowa 1060, 181 N.W. 508, rev’d 262 U.S. 404, 43 S.Ct. 628, 67 L.Ed. 1047. In the Davis case this court held that the “occasional and temporary” use of a public school building for Sabbath schools, religious meetings, debating clubs, and temperance meetings was not unconstitutional. 50 Iowa at 15. In the Knowlton case this court stated broadly, “In this state the Constitution (article I, § 3) forbids the establishment by law of any religion or interference with the free exercise thereof and all taxation for ecclesiastical support.” 182 Iowa at 706, 166 N.W. at 207 (italics added).
Like the trial court, I am unable to square the third part of § 3 with two practices here. One practice is that of permitting exclusive and permanent use for religious purposes of space in a building which the state built and maintains, heats, and lights, from tax funds. I think this violates the portion of the third part, “nor shall any person be compelled to pay . . . taxes . . . for building or repairing places of worship . . . .” The other practice is that of paying salaries and benefits to the three chaplains from tax funds. I think this violates the portion of the third part, “nor shall any person be compelled to . . . pay . . . taxes . for . . . the maintenance of any minister, or ministry.”
The court majority justifies use of tax funds for these practices by a process of construction of the third part of § 3: historically, the evil aimed at was taxation for the support of a state church; this is not support of a state church; ergo this is not within the prohibition.
The difficulty with this process of construction is the language of the third part of § 3. Sometimes constitutional clauses are abstract and general such as “due process of law,” and historical antecedents are needed to fill in meaning. Due process does not have “ ‘a fixed content unrelated to time, place and circumstances.’ It is ‘compounded of history, reason, the past course of decisions . . . .’ Joint Anti-Facist Refugee Committee v. McGrath, 341 U.S. 123, 162, 163, 71 S.Ct. 624, 643, 644, 95 L.Ed. 817 [848, 849] (concurring opinion).” Cafeteria & Restaurant Workers Union v. McElroy, 367 U.S. 886, 895, 81 S.Ct. 1743, 1748, 6 L.Ed.2d 1230, 1236. Other clauses in the *136Bill of Rights contain broad sweeping guarantees which make historical background useful to understanding — such as freedom of speech and of press, and indeed “establishment of religion” and “free exercise thereof.” But the language in the third part of § 3 is of the opposite kind, concrete and specific: no one may be taxed for building or repairing places of worship or for maintaining any minister or ministry.
A constitutional clause may also be uncertain or ambiguous, making the historical setting useful in ascertaining the meaning intended. An illustration is Missouri P. Ry. v. Kansas, 248 U.S. 276, 39 S.Ct. 93, 63 L.Ed. 239. There the question was whether approval by two-thirds Congressional vote, in the section of the Federal Constitution on Presidential veto, refers to two-thirds of the members present or two-thirds of all members. The Court considered historical background in resolving the problem.
Here however we have clear, definite, unambiguous language: no taxation for building or repairing places of worship or maintaining any minister or ministry. Hence the principle applies that construction is unnecessary and we are to be guided by the ordinary meaning of the words. The United States Supreme Court stated that principle of constitutional law in the early days of the Republic, and the courts have applied it to this day. The Court stated with reference to a constitutional debt limitation clause, in Board of Lake County Comm’rs v. Rollins, 130 U.S. 662, 670, 9 S.Ct. 651, 652, 32 L.Ed. 1060, 1063:
Why not assume that the framers of the constitution, and the people who voted it into existence, meant exactly what it says? At first glance, its reading produces no impression of doubt as to the meaning. It seems all sufficiently plain; and in such case there is a well-settled rule which we must observe. The object of construction, applied to a constitution, is to give effect to the intent of its framers, and of the people adopting it. This intent is to be found in the instrument itself; and, when the text of a constitutional provision is not ambiguous, the courts, in giving construction thereto, are not at liberty to search for its meaning beyond the instrument.
Elsewhere the principle is stated thus:
It is a general principle that the intention to which force is to be given is that which is embodied and expressed in the constitutional provisions themselves, for words are the common signs that mankind make use of to declare their intentions to one another. When the words of a man express his meaning plainly, distinctly, and perfectly, there is no occasion to have recourse to any other means of interpretation. 16 Am.Jur.2d Constitutional Law § 70 at 248.
And in 16 C.J.S. Constitutional Law § 19 at 81-84:
If the language used is clear and unambiguous its meaning and intent are to be ascertained from the instrument itself by construing the language as it is written. Unless the context suggests otherwise, words are to be given their natural obvious, or ordinary meaning. To ascertain the meaning of a constitution, therefore, the first resort in all cases is to the natural significance of the words used, in the order and grammatical arrangement in which the framers placed them. If, thus regarded, the words used convey a definite meaning which involves no absurdity and no contradiction between parts of the same writing, then the meaning apparent on the face of the instrument is the one which alone courts are at liberty to say was intended to be conveyed. There is no occasion for construction where the language is plain and definite.
The proscription on tax support in the third part of § 3 extends to “places of worship.” I do not see any question about the two chapels we have here: they are places of worship. A chapel is defined as “A place of worship; a lesser or inferior church, sometimes a part of or subordinate to another church.” Black’s Law Dictionary (4th Ed.).
Nor can I see any question about the three chaplains we have here: they are ministers. By definition the Merit Depart*137ment specifications require that chaplains in state institutions “perform professional pastoral work in providing counseling and worship services,” and the specifications further mandate “Graduation from college and a seminary and ordination as a pastor in one of the recognized faiths or denominations and three years of pastoral experience.” The actual activities of these chaplains are those of a minister — they conduct worship services, they provide religious counseling, and they administer the sacraments.
Moreover, the framers of the third part of § 3 spoke broadly in connection with ministers. The framers did not limit the proscription to certain kinds or classes of ministers; taxes cannot be used to maintain “any” minister or ministry. We should not strain to find obscurity or ambiguity when the constitutional language is clear. 16 Am.Jur.2d Constitutional Law § 75 at 257 (courts “are not at liberty to disregard the plain meaning of the words of a constitution in order to search for some other conjectured intent”).
Without expressing an opinion on the first two parts of § 3, I would hold that legislative appropriation of tax funds to provide and maintain prison chapels and chaplains violates the third part of § 3 of the Iowa Bill of Rights.
Finally, would the result I reach mean that the Iowa Constitution cuts off prison inmates from all religion except such as they can provide for themselves? Not at all. As to space, this court pointed to a \ constitutionally permissible way in Davis v. Boget, 50 Iowa 11. Incidental religious use of a public building is permissible. Spaces such as mess halls, meeting rooms, auditoriums, gymnasiums, and other facilities in | our state institutions may be used for reli- ! gious purposes, provided the use is entirely \ subordinate to the regular use so that the L taxpayers are not put to additional expense. Apparently this is the present practice of the Church of the New Song in the penitentiary. As to personnel, I believe that our ! churches and religious groups, which have I founded and operate edifices, colleges, hos-pitáis, orphanages, and foreign missions, are able through such agencies as their boards of home missions to support clergy for the inmates of prisons. These are the kinds of sources from which financial support for religion in prisons should come, rather than taxation.
I would affirm the judgment entered by the District Judge that appropriation of tax funds for the present religious purposes is unconstitutional.
RAWLINGS, J., joins in division II of this dissent.